The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claim 19 is rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 7,238,584 to Chun et al (hereinafter Chun). 
In re claim 19 Chun discloses a method of fabricating a metal-insulator-metal capacitor 200, comprising
- forming a first electrode plate 105 comprising a first low resistivity material inherently in or on a first dielectric layer 100 adjacent to an interconnect structure 206 that spans first and second metal layers;
- forming an insulator stack 110 in electrical contact with the first electrode plate 105, the insulator stack comprising at least one of an etch stop layer (emphasis, col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer; 
- and forming a second electrode plate 115a comprising a second low resistivity material inherently on and in electrical contact with the insulator stack 110.

3.	Claims 1-18 and 20-25 are rejected under 35 U.S.C. §103(a) as being unpatentable over Chun et al (U.S. Patent No. 7,238,584) in view of 
In re claim 20, discloses cladding the first electrode plate with a barrier layer to form a fully clad first electrode plate.
In re claim 21, discloses using copper for both the first low resistivity material and the second low resistivity material.

    PNG
    media_image1.png
    215
    562
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    90
    177
    media_image2.png
    Greyscale

Application(Fig.2A) VS. Chun (US Pat. 7,238,584)Fig.1B & Lam (US Publ. 2012/0199956)Fig.1B
In re claim 22, discloses forming the MIM capacitor with a corrugated profile by:
- forming floating conductive lines in the first dielectric layer in a first metal layer, wherein at least a portion of the floating conductive lines form the first electrode plate;
- performing an air gap etch on the first dielectric layer to form recesses therein that exposes upper portions of the first electrode plate from the first dielectric layer;
- forming the etch stop layer over the first dielectric layer and exposed upper portions of the first electrode plate;
- forming the high-K dielectric layer over the etch stop layer; and
- forming the second electrode plate on the insulator stack by filling in the recesses between the first electrode plate with the second low resistivity material.
In re claim 23, discloses forming one or more conductive lines over the second electrode plate in a second metal layer.
In re claim 24, discloses forming the MIM capacitor with a having a planar profile by:
- forming conductive lines in the first dielectric layer in a first metal layer, wherein at least one of the conductive lines form the first electrode plate;
- forming the etch stop layer over the first dielectric layer and the first electrode plate, and forming a second dielectric layer over the etch stop layer;
- forming a capacitor cavity in the second dielectric layer over the first electrode plate;
- forming the high-K dielectric layer on sidewalls and bottom of the capacitor cavity; and
- filling a remainder of the capacitor cavity with the second low resistivity material to form the first electrode plate.
In re claim 25, discloses encapsulating the conductive lines on the first metal layer with respective barrier layers to form fully clad conductive lines.
In re claim 1, Chun discloses an integrated circuit structure, comprising: 
- a first dielectric layer 100 disposed above a substrate 10 [Fig. 1]; 
- an interconnect structure 206 comprising: 

- a metal-insulator-metal (MIM) capacitor 200 formed in or on the first dielectric layer 100 in the first metal layer adjacent to the interconnect structure 206, the MIM capacitor comprising: 
. a bottom electrode plate 105 comprising a first low resistivity material inherently; 
. an insulator stack 110 on the bottom electrode plate, the insulator stack comprising at least one of an etch stop layer (emphasis, col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer; and 
. a top electrode plate 115a on the insulator stack 110, the top electrode plate comprising a second low resistivity material inherently.
In re claim 2, Chun discloses the first low resistivity material of the bottom electrode plate is the same as the second low resistivity material of the top electrode plate.
In re claim 3, Chun discloses the first low resistivity material and the second low resistivity material comprise copper.
In re claim 4, Chun discloses the first low resistivity material of the bottom electrode plate is different than the second low resistivity material of the top electrode plate.
In re claim 5, Chun does not suggest the MIM capacitor having a Q factor value selected from approximately 10,000 at 1MHz; approximately 1,000 at 100MHz; approximately 250 at 5GHz; and approximately 50 at 30GHz.
In re claim 6, Chun discloses the high-K dielectric layer comprising at least one of hafnium oxide, hafnium oxy-nitride, hafnium silicate, lanthanum oxide, zirconium oxide, zirconium silicate, tantalum oxide, barium strontium titanate, barium titanate, strontium titanate, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, lead zinc niobate.
In re claim 7, Chun discloses the MIM capacitor having a corrugated profile in which the bottom electrode plate further comprises a plurality of two or more floating conductive lines that have portions protruding from a surface of the first dielectric layer and are laterally spaced apart by air gaps that form recesses there between, wherein the insulator stack is conformally disposed on sides and tops of two or more floating conductive lines protruding from the first dielectric layer and on the surface of the first dielectric layer between the two or more floating conductive lines, and wherein the top electrode plate is 
In re claim 8, Chun discloses the two or more floating conductive lines laterally spaced apart by approximately 80-160 nm.
In re claim 9, Chun discloses the insulator stack has a thickness of approximately 50 nm to provide a high-K, low voltage etch stop, and a thickness of up to 200 nm to provide a high voltage etch stop.
In re claim 10, Chun discloses an integrated circuit structure comprising: 
- a first dielectric layer disposed above a substrate; 
- an interconnect structure comprising a first interconnect on a first metal layer, a second interconnect on a second metal layer, and a via connecting the first interconnect and the second interconnect, the first interconnect being on or within the first dielectric layer; and 
- a metal-insulator-metal (MIM) capacitor formed adjacent to the interconnect structure, the MIM capacitor having a planar profile comprising: 
. a bottom electrode plate in the first metal layer formed from a conductive line that comprises a first low resistivity material; 
. a capacitor cavity formed on the bottom electrode plate in a second dielectric layer; 
. an insulator stack comprising at least one of an etch stop layer and a high-K dielectric layer formed on a bottom on the capacitor cavity; and 
. a top electrode plate comprising a second low resistivity material filling a remainder of the capacitor cavity. 
In re claim 11, Chun discloses the etch stop layer is formed on the bottom electrode plate, the bottom of the capacitor cavity is formed on the etch stop layer, and the high-K dielectric layer is conformally disposed on the etch stop layer and on sidewalls of the capacitor cavity to form the insulator stack.
In re claim 12, Chun discloses the capacitor cavity is formed directly on the bottom electrode plate and the high-K dielectric layer is conformally disposed on both the bottom and sidewalls of the capacitor cavity.
In re claim 13, Chun discloses a second conductive line is formed on the top electrode plate in a second metal layer.
In re claim 14, Chun discloses the bottom electrode plate is fully clad with a barrier layer to form a fully clad bottom electrode plate.
In re claim 15, Chun discloses the barrier layer comprises tantalum.
In re claim 16, Chun discloses the capacitor cavity is formed on the fully clad bottom electrode plate.
In re claim 17, discloses the capacitor cavity is approximately 5-100 nanometers in thickness.
In re claim 18, discloses a size of the capacitor cavity is greater than approximately 0.5x0.5 µm and less than 10x10 µm.
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 26, 2021										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815